Moran, P. J. The bill states the recovery of a judgment in a Justice Court by complainant and the taking of all the necessary steps to make said judgment a lien on the real estate of appellee, Emma T. Hogle, and that after the indebtedness on which the judgment was based, but before the recovery of the judgment, there was a confederacy between said judgment debtor and the other defendants to cover the property of said debtor with apparent liens and incumbrances, so as to hinder'and delay appellant and other creditors, and that to that end judgments were confessed on notes that wrere without consideration, and levies made upon the property of said debtor, and a trust deed given covering certain real estate, to secure notes, also without consideration, and various other transfers and proceedings affecting the title to the debtor’s properly, which transfers and proceedings are alleged to have been collusive and void as against creditors. That by these various conveyances and proceedings appellant’s execution is impeded, and the satisfaction of its judgment obstructed. Appellant prays, among other things, that the said collusive judgments, executions and levies, and the said trust deed, be declared void as against the lien of appellant’s executions, and removed as an obstruction and impediment to appellant’s lien, and that the property be sold to satisfy appellant’s execution. The facts alleged in the bill entitle appellant to have all fraudulent liens, whether created by judgments or otherwise, removed out of the way of its execution. When the facts stated in the hill entitle the complainant to relief, it is error to sustain a general demurrer to the bill. The bill contained a prayer for general relief, and under such prayer the court could, at the hearing, grant the relief which complainant’s allegations entitle it to have, notwithstanding an improper specific prayer for relief. A demurrer to a bill will not be sustained for the reason that the wrong relief is prayed. Wilkinson v. Beal, 4 Mad. 408; Hopkins v. Snedaker, 71 Ill. 449; Ouryea v. Berry, 84 Ill. 600. The court would not, after removing fraudulent liens out of the way of the execution, proceed to sell the property and pay complainant’s claim, it is true, but because complainant so prayed, would not prevent the court from removing the obstruction and then leaving complainant to satisfy his execution out of the property in the ordinary manner. Probably the appointment of a receiver under such a bill would not be obtainable, certainly not ordinarily, but because a receiver is asked for, is no reason for putting complainant out of court. The bill, though containing much more than was necessary, is by no means multifarious. The complainant asserts but one general right, to wit, to set aside what is alleged to be fraudulent conveyances which prevent the satisfaction of the judgment out of the debtor’s property, and a combination and confederacy is alleged against all the parties who are made defendants. If improper discovery is asked in a bill, there may be a-, demurrer to the discovery, but here the demurrer was a general demurrer to the bill. It was error to sustain the demurrer and dismiss the bill, and the decree must therefore be reversed and the case remanded, Meversed and remanded.